Exhibit 10.2

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

This Amendment No. 2 to Employment Agreement (the “Amendment”) is made by and
between Remi Barbier (the “Executive”) and Pain Therapeutics, Inc., a Delaware
corporation (the “Company” and together with the Executive hereinafter
collectively referred to as the “Parties”), on June 20, 2013.

WITNESSETH:

WHEREAS, the Parties previously entered into an employment agreement, dated as
of July 1, 1998 (as subsequently amended pursuant to that certain Amendment to
Employment Agreement, dated as of December 17, 2008, the “Employment
Agreement”); and

WHEREAS, the Company and Executive wish to amend the Employment Agreement, as
set forth below.

NOW, THEREFORE, for good and valuable consideration, Executive and the Company
agree that the Employment Agreement is hereby amended as follows:

1. The following language is inserted immediately following Section 3(g) of the
Employment Agreement and shall constitute Sections 3(h) and 3(i) of the
Employment Agreement:

“(h) Non-Assumption of Agreement. In the event of the Change in Control (as
defined below) in which this Agreement and the obligations of the Company are
not assumed by the successor entity either by operation of law or by assignment,
Executive’s employment with the Company shall be deemed to be terminated for
Other than Cause, and Executive shall be entitled to the benefits sect forth in
Section 3(d) above. For purposes of this Agreement, “Change in Control” shall
have the meaning set forth in the Company’s 2008 Equity Incentive Plan, as may
be amended from time to time, or the same or similar term set forth in any
successor plan thereto.

(i) Clawback. Executive’s incentive-based compensation that is earned based on
financial performance or financial metrics of the Company shall not be subject
to clawback or other recovery from the Executive in the event of a restatement
of the Company’s financial statements upon which such compensation is based,
except to the extent required by applicable law or regulation (including
pursuant to Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any regulations that have or may be promulgated thereunder)
or pursuant to the listing rules or regulations of any securities exchanges or
listing services on which the Company’s securities are traded or quoted.”

These provisions are not intended to increase or to decrease any severance or
other compensation arrangements currently in place between Executive and the
Company.

(Signature page follows)

 

Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of the day and year set forth
above.

 

Pain Therapeutics, Inc.     Executive By:   /s/ Peter S. Roddy     By:   /s/
Remi Barbier Name:   Peter S. Roddy       Remi Barbier Title:   Vice President &
CFO      

 

Page 2